DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of delivery openings” in each nozzle of the elected embodiment, Figures 9A-9F, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “each nozzle having a plurality of delivery openings directed outwardly when the nozzle is inserted into the receptacle” however the elected embodiment, figure 9A-9F does not demonstrate a plurality of delivery openings on each nozzle and applicant’s specification does not specify that this embodiment can include a plurality of delivery openings on each nozzle. Other, non-elected embodiments demonstrate and describe a plurality of delivery openings on each nozzle, and as such claim 1 appears to be mixing embodiments which applicant’s specification does not appear to support. 
Claims 3, 4 and 6-11 are also rejected under 35 USC 112(a) due to being dependent from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. (US Pub No 2004/0188546 A1) in view of Tabata et al. (US Pub No 2014/0231538 A1).
Re claim 1, Tabata et al. ‘04 show handheld misting device (Fig. 1, 100) comprising: 
a) a housing (102) having a dispensing window (at 104); 
b) an electromechanical section (104) comprising:
i) a sonic generator (160) comprising a converter (Fig. 21, under 106) and an elongate horn (105/106) having a proximal end (bottom of 106) coupled to the converter and a distal end face (at 105) disposed within the housing (102) that is perpendicular to a longitudinal axis of the elongate horn having a receptacle formed as a groove (see annotated figure); and
ii) a power source (160) coupled to the sonic generator; and 
c) a liquid section (101) comprising:
i) a plurality of single-use reservoirs (200) mounted on a frame (140), each containing a liquid; and
ii) a plurality of nozzles (201), each nozzle associated with and in liquid communication with a unique single-use reservoir (200) of the plurality of reservoirs, the nozzle (201) arranged and configured to slide into the receptacle (see annotated figure) to deliver the liquid through at least one delivery opening (202) directed outwardly when the nozzle is inserted into the receptacle (see annotated figure),
wherein activating the sonic generator energizes the liquid delivered to the nozzle disposed across the distal end face to generate an aerosol plume (abstract) as the liquid is delivered through the at least one outwardly facing delivery opening (202) that is delivered through the dispensing window (at 104).

    PNG
    media_image1.png
    642
    835
    media_image1.png
    Greyscale

Tabata et al. ’04 does not show the groove across the distal end face that is perpendicular to a longitudinal axis of the elongate horn or each nozzle having a plurality of delivery openings.
However, Tabata et al. ’14 shows an elongate horn (Fig. 10, 40) having a proximal end (bottom of 40) and a distal end face (42) that is perpendicular to a longitudinal axis of the elongate horn having a receptacle formed as a groove (43) across the distal end face.
The substitution of one known element (horn oscillator as shown in Tabata ‘14) for another (horn oscillator as shown in Tabata ‘04) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the horn oscillator shown in Tabata et al. ’14 would have yielded predictable results, namely, vibratory oscillations in Tabata et al. ’04 to vibrate and instantaneously atomize the liquid being sprayed.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of delivery openings in each nozzle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Applicant has provided no criticality of this claimed limitation and in fact applicant’s specification appears to state that the invention is equally “useful” with either one delivery opening or more than ten delivery openings. See page 6, lines 12-15 of applicant’s specification.
Re claim 3, Tabata et al. ’04 as modified by Tabata et al. ’14 show the liquid section (Tabata ’04 - Fig. 4, 101) is arranged and configured to be securely attachable to the electromechanical section (Tabata ’04 - 104).
Re claim 4, Tabata et al. ’04 as modified by Tabata et al. ’14 disclose the liquid section is disposable (Tabata ’04 - paragraph 0007).
Re claim 6, Tabata et al. ’04 as modified by Tabata et al. ’14 show each reservoir containing the liquid comprises a collapsible reservoir (Tabata ’04 - Figs. 9 & 10, 200).
Re claim 7, Tabata et al. ’04 as modified by Tabata et al. ’14 show the plurality of single-use reservoirs (Tabata ’04 - Fig. 4, 200) consists of a pair of single-use reservoirs, each single-use reservoir containing a liquid and disposed on a frame (Tabata ’04 - 140).
Re claim 8, Tabata et al. ’04 as modified by Tabata et al. ’14 show the frame (Tabata ’04 - Fig. 4, 140) is rotatable about the elongate horn (Tabata ’04 - 105/106).
Re claim 9, Tabata et al. ’04 as modified by Tabata et al. ’14 show the frame (Tabata ’04 - Fig. 4, 140) is arranged and configured for reciprocating motion about the elongate horn (Tabata ’04 - 105/106).
Re claim 10, Tabata et al. ’04 as modified by Tabata et al. ’14 show the plume is generated in the interior (Tabata ’04 - Fig. 20, at 202) of the housing (Tabata ’04 - 102) and exits the housing through the dispensing window (Tabata ’04 - at 104).
Re claim 11, Tabata et al. ’04 as modified by Tabata et al. ’14 show each of the plurality of single-use reservoirs (Tabata ’04 - Figs. 9 & 10, 200) is sized to contain a single, unit dose of the liquid (Tabata ’04 - demonstrated from figure 9 to figure 10).
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that “it is the energized ejection of the liquid from applicant’s at least one delivery opening in the nozzle that generates their aerosol mist” which applicant believes to be a different operation from what occurs in Tabata ’04, however, Tabata ’04 appears to demonstrate exactly this. Directly shown in the annotated figure 20 above, the outlet 202 of ampoule 200 is not at the same level as the mesh and it’s only the energization of the liquid that ejects the liquid from the outlet to the mesh to create the required aerosol plume. 
Regarding applicant’s argument that mesh of Tabata ’04 prevents the use of different medicaments in subsequent uses due to contamination, nothing in applicant’s claims appears to preclude this aspect of the Tabata ’04 reference.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752